         Case 4:13-cr-00052-BMM Document 232 Filed 09/03/20 Page 1 of 1

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA GREAT
                            FALLS DIVISION




 UNITED STATES OF AMERICA,                       CR 13-52-GF-BMM
                                                 CR-13-76-GF-BMM
                     Plaintiff,

           vs.

                                                 ORDER
 MICHAEL THOMAS BAD OLD MAN,

                     Defendant.


      Pursuant to the Unopposed Motion by the United States, and for good cause

shown,

      IT IS HEREBY ORDERED: The United States’ motion to appear by

telephone at the hearing scheduled for September 3, 2020, at 4:45 p.m. is

GRANTED. The call in number is 877-402-9753; access code: 5136505.

      DATED this 3rd day of September, 2020.




                                         1
